internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id numbers contact telephone number for uml of the internal_revenue_code dated date to dependents of full-time employees of z legend x organization y scholarship program z conporation independent administrator b employees c amount dear ‘we have considered your request for advance approval of your employer-related grant-making program under sec_4945 g our records indicate that x_ was recognized as exempt from federal_income_tax under section so1 of the code and that it is classified as a private_foundation as defined in sec_509 a ‘your letter indicates that x will operate a grant-making program called y ‘the purpose of x is to make educational and charitable grants in furtherance of philanthropic objectives of its founder and substantial_contributor z the purpose of y is to award grants on competitive basis undergraduate education in any science and technology fields of study the selection committee will be an independent organization named q the recipients will be selected based on outstanding academic achievement commonity involvement and leadership and personal skills ‘the company hes approximately b employee’s world wide within y will award grants on a competitive basis to dependents of full-time employees of z for undergraduate education in any science and technology fields of study recipients will be selected by q which is an independent nonprofit educational support and student aid service_organization awardees will be selected on the basis of outstanding involvement leadership skills and personal skills specific criteria for y are academic achievement community bea for at least one year when y bea graduating student of high school secondary school or equivalent i graduate of high school secondary school of equivalent or it postsecondary undergraduate currently enrolled or planning to enroll ina fulltime course of study for upcoming academic year ata four-year accredited college university or equivalent apply to be accepted by or enrolled in four-year accredited college university or equivalent major in any of the science and technology fields of study ts will be required to submit school transcripts or international equivalent college entrance test results if any information on school and community activities and personal narrative concerning their intended field of studies annual scholarship grants will be a maximum of scholarship the within an eligible field of study at a four-year accredited college or university each semester quarter or term of study the recipient must provide a transcript from the educational_institution if no reports have been filed by the recipient or ifthe reports indicate the funds are not being used in furtherance of the scholarship purpose x or the independent administrator q will investigate the award during investigation x criteria for renewal is maintain a grade point average of on a scale in a full-time curriculum the employee must be employed with z dependent of a full time employee of z recipients are eligible to renew the is intially awarded in us currency countries will withhold payments and take reasonable steps to recover funds until it has been determined the funds are being used for the intended purpose x_will retain records submitted by recipients and educational institutions the records will also contain the amount of grant awards and any investigations made x will not use the information regarding y to recruit employees y will not be placed in any employee benefit materials x has set criteria which hava been given to q as objective standards for the selection process which are unrelated to the employinent of the employee of these criteria are outstanding academic achievement community involvement including school activities leadership skills and personal skills y may not be terminated after it has been awarded and a grant recipient may not be considered ineligible for a further grant if the employee of z y is granted to individuals for studies in science and technology fields z are free to choose the discipline within the science and technology fields they want to study y the discipline selected the purpose of y is to enable recipients to obtain an education on their individual capacities x will limit the total number of awards each year to the greater of the following science and technology fields could benefit however with the vast array of academic disciplines that make up the science and technology fields recipients ‘will not be based on is no longer employed by z of the number of employees’ dependents who i were eligible for ji submitted an application and iiiywere considered by q in that year of the total number of employees’ dependents who ate eligible for y in that year as determined by q regardless of whether they applied for an award sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless stich grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if itis demonstrated th sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that tts grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 1a i the grant constitutes a prize or award which is subject_to the provisions of sec_74 ifthe recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve ‘or enhance a literary artistic musical scientifie teaching or other similar capacity skill ot talent of the grantee revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to ‘which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that seotion read before the tax_reform_act_of_1986 ifa private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 ‘you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 a made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the applying the percent test applicable to employees’ to program that awards grants to children of employees of a particular employer members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant ‘be terminated ifthe employee leaves the employer the recipient will not be restricted in a course of study that ‘would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards ‘rants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees children who can be shown to be eligible for grants whether ot not they submitted an application in that year ‘you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable records should be maintained to show that you meet the applicable_percentage test of sec_4 this determination is issued with the understanding that in children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in rev_proc c b this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sec_4 through dollar_figure of revproc_76_47 without regard to the amendments to sec_117a made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of rev_proc nmust be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 g of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding itis based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your employer-related grant-making program is one-time approval this determination only covers the grant programs described above the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any dr all grant distributions can be substantiated upon request by the internal_revenue_service ‘this determination is directed only to the organization that requested it sec_61 l0 j of the code provides that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records ‘we have sent a copy of this letter to your representative as indicated in your power_of_attorney ifyou have any questions please contact the person whose name and telephone number are shown above thus approval shall apply to subsequent grant programs only as long as that there will be no material_change in the facts upon which robert choi ralings and agreements irector exempt_organizations sincerely yours
